Exhibit 10.41

EMPLOYEE SEVERANCE AGREEMENT

November 4, 2008

 

[Omitted]

   Employee RadiSys Corporation, an Oregon corporation    5445 NE Dawson Creek
Parkway    Hillsboro, OR 97124    the Company

1. Employment Relationship. In order to induce Employee to become an employee of
the Company, this Agreement sets forth the severance benefits that Company will
provide to Employee in the event Employee’s employment by the Company is
terminated under the circumstances described herein. Employee will be employed
by the Company as Vice President of Global Operations. Employee and the Company
acknowledge that either party may terminate this employment relationship at any
time and for any or no reason, provided that each party complies with the terms
of this Agreement.

2. Release of Claims. In consideration for and as a condition precedent to
receiving the severance benefits outlined in this Agreement, Employee agrees to
execute a Release of Claims in the form attached as Exhibit A (“Release of
Claims”). Employee promises to execute and deliver the Release of Claims to the
Company within 21 days (or, if required by applicable law, 45 days) from the
last day of Employee’s active employment. Employee shall forfeit the severance
benefits outlined in this Agreement in the event that he fails to execute and
deliver the Release of Claims to the Company in accordance with the timing and
other provisions of the preceding sentence or revokes such Release of Claims
prior to the “Effective Date” (as such term is defined in the Release of Claims)
of the Release of Claims.

3. Additional Compensation Upon Involuntary Termination.

3.1 Involuntary Termination. In the event of a Termination of Employee’s
Employment (as defined in Section 5.1) other than for Cause (as defined in
Section 5.2), death or Disability (as defined in Section 5.3), and contingent
upon the approval of the Chief Executive Officer or the President of the
Company, and Employee’s execution of the Release of Claims without revocation
within the time period described in Section 2 above and compliance with
Section 8, Employee shall be entitled to the following benefits:

(a) As severance pay and in lieu of any other compensation for periods
subsequent to the date of termination, the Company shall pay Employee, in a lump
sum, an amount equal to six (6) months of Employee’s annual base pay at the rate
in effect immediately prior to the date of termination; provided, such lump sum
amount shall not exceed two times the lesser of (i) the sum of Employee’s
annualized compensation based upon the annual rate of pay for services provided
to the Company as an employee for the calendar year preceding the calendar year
of the Termination of Employee’s Employment (adjusted for any increase during
that year that was expected to continue indefinitely but for the Termination of
Employee’s



--------------------------------------------------------------------------------

Employment), or (ii) the maximum amount that may be taken into account under a
qualified plan pursuant to Section 401(a)(17) of the Internal Revenue Code of
1986, as amended (the “Code”), or any successor provision, for the year of the
Termination of Employee’s Employment. Severance pay that is payable under this
Agreement shall be paid to Employee within 30 days following the “Effective
Date” (as such term is defined in the Release of Claims) of the Release of
Claims and in any event no later than the end of the second calendar year
following the calendar year of the Termination of Employee’s Employment.

(b) As an additional severance benefit, the Company will provide Employee with
up to six (6) months of continued coverage (100% paid by the Company) pursuant
to COBRA under the Company’s group health plan at the level of benefits (whether
single or family coverage) previously elected by Employee immediately before the
Termination of Employee’s Employment and to the extent that Employee elects to
continue coverage during such 6-month period. Each month for which the Company
pays COBRA premiums directly reduces the total number of months of Employee’s
COBRA continuation entitlement.

4. Withholding; Subsequent Employment.

4.1 Withholding. All payments provided for in this Agreement are subject to
applicable withholding obligations imposed by federal, state and local laws and
regulations.

4.2 Offset. The amount of any payment provided for in this Agreement shall not
be reduced, offset or subject to recovery by the Company by reason of any
compensation earned by Employee as the result of employment by another employer
after termination.

5. Definitions.

5.1 Termination of Employee’s Employment. Termination of Employee’s Employment
means that the Company has terminated Employee’s employment with the Company
(including any subsidiary of the Company) other than for Cause (as defined in
Section 5.2), death or Disability (as defined in Section 5.3). A Termination of
Employee’s Employment is intended to mean a termination of employment which
constitutes a “separation from service” under Code Section 409A.

5.2 Cause. Termination of Employee’s Employment for “Cause” shall mean
termination upon (a) the willful and continued failure by Employee to perform
substantially Employee’s reasonably assigned duties with the Company (other than
any such failure resulting from Employee’s incapacity due to physical or mental
illness) after a demand for substantial performance is delivered to Employee by
the Chief Executive Officer or the President of the Company, which specifically
identifies the manner in which the Chief Executive Officer or the President of
the Company believes that Employee has not substantially performed Employee’s
duties or (b) the willful engaging by Employee in illegal conduct which is
materially and demonstrably injurious to the Company. No act, or failure to act,
on Employee’s part shall be considered “willful” unless done, or omitted to be
done, by Employee without reasonable belief that Employee’s action or omission
was in, or not opposed to, the best interests of the Company. Any act, or
failure to act, based upon authority given pursuant to a resolution duly adopted
by the Board of Directors shall be conclusively presumed to be done, or omitted
to be done, by Employee in the best interests of the Company.

 

2



--------------------------------------------------------------------------------

5.3 Disability. “Disability” means Employee’s absence from Employee’s full-time
duties with the Company for 180 consecutive calendar days as a result of
Employee’s incapacity due to physical or mental illness, as determined by
Employee’s attending physician and in accordance with the Company’s Medical
Leave of Absence Policy, unless within 30 days after notice of termination by
the Company following such absence Employee shall have returned to the full-time
performance of Employee’s duties. This Agreement does not apply if the Employee
is terminated due to Disability.

6. Successors; Binding Agreement. This Agreement shall be binding on and inure
to the benefit of the Company and its successors and assigns. This Agreement
shall inure to the benefit of and be enforceable by Employee and Employee’s
legal representatives, executors, administrators and heirs.

7. Entire Agreement. The Company and Employee agree that the foregoing terms and
conditions constitute the entire agreement between the parties relating to the
matters covered by this Agreement, that this Agreement supersedes and replaces
any prior agreements relating to the matters covered by this Agreement, and that
there exist no other agreements between the parties, oral or written, express or
implied, relating to any matters covered by this Agreement; provided, however,
this Agreement does not supersede or replace the Executive Change of Control
Agreement by and between Employee and the Company dated November 4, 2008.

8. Resignation of Corporate Offices. Employee will resign Employee’s office, if
any, as a director, officer or trustee of the Company, its subsidiaries or
affiliates and of any other corporation or trust of which Employee serves as
such at the request of the Company, effective as of the date of termination of
employment. Employee agrees to provide the Company such written resignation(s)
upon request and that no severance pay or other benefits will be paid until
after such resignation(s) are provided.

9. Governing Law. This Agreement shall be construed in accordance with and
governed by the laws of the State of Oregon, without regard to its conflicts of
laws provisions.

10. Amendment. No provision of this Agreement may be modified unless such
modification is agreed to in writing signed by Employee and the Company.

11. Severability. If any of the provisions or terms of this Agreement shall for
any reason be held invalid or unenforceable, such invalidity or unenforceability
shall not affect any other terms of this Agreement, and this Agreement shall be
construed as if such unenforceable term had never been contained in this
Agreement.

12. Code Section 409A. This Agreement and the severance pay and other benefits
provided hereunder are intended to qualify for an exemption from Code
Section 409A, provided, however, that if this Agreement and the severance pay
and other benefits provided hereunder are not so exempt, they are intended to
comply with Code Section 409A to the extent applicable thereto. Notwithstanding
any provision of the Agreement to the contrary, the Agreement shall be
interpreted and construed consistent with this intent, provided that the Company
shall not be

 

3



--------------------------------------------------------------------------------

required to assume any increased economic burden in connection therewith.
Although the Company intends to administer the Agreement so that it will comply
with the requirements of Code Section 409A, the Company does not represent or
warrant that the Agreement will comply with Code Section 409A or any other
provision of federal, state, local, or non-United States law. Neither the
Company, its subsidiaries, nor their respective directors, officers, employees
or advisers shall be liable to Employee (or any other individual claiming a
benefit through Employee) for any tax, interest, or penalties Employee may owe
as a result of compensation paid under the Agreement, and the Company and its
subsidiaries shall have no obligation to indemnify or otherwise protect Employee
from the obligation to pay any taxes pursuant to Code Section 409A.

 

RADISYS CORPORATION     By:   /s/    Scott Grout     /s/    John Major   Scott
Grout, President and CEO     John Major

 

4



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE OF CLAIMS

 

1. Parties.

The parties to Release of Claims (hereinafter “Release”) are John Major and
RadiSys Corporation, an Oregon corporation, as hereinafter defined.

1.1 Employee and Releasing Parties.

For the purposes of this Release, “Employee” means John Major, and “Releasing
Parties” means Employee and his attorneys, heirs, legatees, personal
representatives, executors, administrators, assigns, and spouse.

1.2 The Company.

For the purposes of this Release, the “Company” means RadiSys Corporation, an
Oregon corporation, and “Released Parties” means the Company and its
predecessors and successors, affiliates, and all of each such entity’s officers,
directors, employees, insurers, agents, attorneys or assigns, in their
individual and representative capacities.

 

2. Background And Purpose.

Employee was employed by the Company. Employee’s employment is ending effective
                     under the conditions described in Section 3.1 of the
Employee Severance Agreement (“Agreement”) by and between Employee and the
Company dated                     , 2008.

The purpose of this Release is to settle, and the parties hereby settle, fully
and finally, any and all claims the Releasing Parties may have against the
Released Parties, whether asserted or not, known or unknown, including, but not
limited to, claims arising out of or related to Employee’s employment, any claim
for reemployment, or any other claims whether asserted or not, known or unknown,
past or future, that relate to Employee’s employment, reemployment, or
application for reemployment.

 

3. Release.

In consideration for the payments and benefits set forth in Section 3.1 of the
Agreement and other promises by the Company all of which constitute good and
sufficient consideration, Employee, for and on behalf of the Releasing Parties,
waives, acquits and forever discharges the Released Parties from any obligations
the Released Parties have and all claims the Releasing Parties may have as of
the Effective Date (as defined in Section 4 below) of this Release, including
but not limited to, obligations and/or claims arising from the Agreement or any
other document or oral agreement relating to employment, compensation, benefits,
severance or post-employment issues. Employee, for and on behalf of the
Releasing Parties, hereby releases the Released Parties from any and all claims,
demands, actions, or causes of action,

 

5



--------------------------------------------------------------------------------

whether known or unknown, arising from or related in any way to any employment
of or past failure or refusal to employ Employee by the Company, or any other
past claim that relates in any way to Employee’s employment, compensation,
benefits, reemployment, or application for employment, with the exception of any
claim Employee may have against the Company for enforcement of the Agreement.
This Release includes any and all claims, direct or indirect, which might
otherwise be made under any applicable local, state or federal authority,
including but not limited to any claim arising under state statutes dealing with
employment, discrimination in employment, Title VII of the Civil Rights Act of
1964, the Civil Rights Act of 1991, the Americans With Disabilities Act, the
Family and Medical Leave Act of 1993, the Equal Pay Act of 1963, Executive Order
11246, the Rehabilitation Act of 1973, the Uniformed Services Employment and
Reemployment Rights Act of 1994, the Age Discrimination in Employment Act
(“ADEA”), the Older Workers Benefit Protection Act, the Fair Labor Standards
Act, the Oregon Fair Employment Practices Act, OR ST Section 659.030 et seq.,
Oregon wage and hour laws, OR ST Section 652.010 et seq., the Oregon Family
Leave Act, OR ST Section 659A.150 et seq., state wage and hour statutes, all as
amended, any regulations under such authorities, and any applicable contract
(express or implied), tort, or common law theories. Further, Employee, for and
on behalf of the Releasing Parties, waives and releases the Released Parties
from any claims that this Release was procured by fraud or signed under duress
or coercion so as to make the Release not binding. Employee is not relying upon
any representations by the Company’s legal counsel in deciding to enter into
this Release. Employee understands and agrees that by signing this Release
Employee, for and on behalf of the Releasing Parties, is giving up the right to
pursue any legal claims that Employee or the Releasing Parties may have against
the Released Parties. Provided, nothing in this provision of this Release shall
be construed to prohibit Employee from challenging the validity of the ADEA
release in this Section of the Release or from filing a charge or complaint with
the Equal Employment Opportunity Commission or any state agency or from
participating in any investigation or proceeding conducted by the Equal
Employment Opportunity Commission or state agency. However, the Released Parties
will assert all such claims have been released in a final binding settlement.

3.1 IMPORTANT INFORMATION REGARDING ADEA RELEASE. Employee understands and
agrees that:

 

  a. this Release is worded in an understandable way;

 

  b. claims under the ADEA that may arise after the date of this Release are not
waived;

 

  c. the rights and claims waived in this Release are in exchange for additional
consideration over and above any consideration to which Employee was already
undisputedly entitled;

 

  d. Employee has been advised to consult with an attorney prior to executing
this Release and has had sufficient time and opportunity to do so;

 

6



--------------------------------------------------------------------------------

  e. Employee has been given a period of time of 21 days (or, if required by
applicable law, 45 days) (the “Statutory Period”), if desired, to consider this
Release and understands that Employee may revoke his waiver and release of any
ADEA claims covered by this Release within seven (7) days from the date Employee
executes this Release. Notice of revocation must be in writing and received by
RadiSys Corporation, 5445 NE Dawson Creek Drive, Hillsboro, Oregon 97124
Attention: Vice President, Human Resources within seven (7) days after Employee
signs this Release;

 

  f. any changes made to this Release, whether material or immaterial, will not
restart the running of the Statutory Period.

3.2 Reservations Of Rights.

This Release shall not affect any rights which Employee may have under any
medical insurance, disability plan, workers’ compensation, unemployment
compensation, indemnifications, applicable company stock incentive plan(s), or
the 401(k) plan maintained by the Company.

3.3 No Admission Of Liability.

It is understood and agreed that the acts done and evidenced hereby and the
release granted hereunder is not an admission of liability on the part of
Employee or the Company or the Released Parties, by whom liability has been and
is expressly denied.

 

4. Effective Date.

The “Effective Date” of this Release shall be the eighth calendar day after it
is signed by Employee.

 

5. No Disparagement.

Employee agrees that henceforth Employee will not disparage or make false or
adverse statements about the Company or the Released Parties. The Company should
report to Employee any actions or statements that are attributed to Employee
that the Company believes are disparaging. The Company may take actions
consistent with breach of this Release should it determine that Employee has
disparaged or made false or adverse statements about the Company or the Released
Parties.

The Company agrees that henceforth the Company’s officers and directors will not
disparage or make false or adverse statements about Employee. Employee should
report to the Company any actions or statements that are attributed to the
Company’s officers and directors that Employee believes are disparaging.
Employee may take actions consistent with breach of this Release should it
determine that the Company’s officers and directors have disparaged or made
false or adverse statements about Employee.

 

6. Confidentiality, Proprietary, Trade Secret And Related Information

Employee acknowledges the duty and agrees not to make unauthorized use or
disclosure of any confidential, proprietary or trade secret information learned
as an employee about the Company, its products, customers and suppliers, and
covenants not to breach that duty.

 

7



--------------------------------------------------------------------------------

Moreover, Employee acknowledges that, subject to the enforcement limitations of
applicable law, the Company reserves the right to enforce the terms of
Employee’s Employee Agreement with the Company and any section(s) therein.
Should Employee, Employee’s attorney or agents be requested in any judicial,
administrative, or other proceeding to disclose confidential, proprietary or
trade secret information Employee learned as an employee of the Company,
Employee shall promptly notify the Company of such request by the most
expeditious means in order to enable the Company to take any reasonable and
appropriate action to limit such disclosure.

 

7. Scope Of Release.

The provisions of this Release shall be deemed to obligate, extend to, and inure
to the benefit of the parties; the Company’s parents, subsidiaries, affiliates,
successors, predecessors, assigns, directors, officers, and employees; and each
party’s insurers, transferees, grantees, legatees, agents, personal
representatives and heirs, including those who may assume any and all of the
above-described capacities subsequent to the execution and Effective Date of
this Release.

 

8. Entire Release.

This Release and the Agreement signed by Employee contain the entire agreement
and understanding between the parties and, except as reserved in Sections 3 and
6 of this Release, supersede and replace all prior agreements, written or oral,
prior negotiations and proposed agreements, written or oral. Employee and the
Company acknowledge that no other party, nor agent nor attorney of any other
party, has made any promise, representation, or warranty, express or implied,
not contained in this Release concerning the subject matter of this Release to
induce this Release, and Employee and the Company acknowledge that they have not
executed this Release in reliance upon any such promise, representation, or
warranty not contained in this Release.

 

9. Severability.

Every provision of this Release is intended to be severable. In the event any
term or provision of this Release is declared to be illegal or invalid for any
reason whatsoever by a court of competent jurisdiction or by final and
unappealed order of an administrative agency of competent jurisdiction, such
illegality or invalidity should not affect the balance of the terms and
provisions of this Release, which terms and provisions shall remain binding and
enforceable.

 

10. References.

The Company agrees to follow the applicable policy(ies) regarding release of
employment reference information.

 

11. Parties May Enforce Release.

Nothing in this Release shall operate to release or discharge any parties to
this Release or their successors, assigns, legatees, heirs, or personal
representatives from any rights, claims, or causes of action arising out of,
relating to, or connected with a breach of any obligation of any party contained
in this Release.

 

8



--------------------------------------------------------------------------------

12. Governing Law.

This Release shall be construed in accordance with and governed by the laws of
the State of Oregon, without regard to its conflicts of laws provisions.

 

       Dated:                                                      ,
                     John Major    

 

STATE OF OREGON

  )   )

County of                                 

  )

Personally appeared the above named John Major and acknowledged the foregoing
instrument to be his voluntary act and deed.

 

   Before me:                  NOTARY PUBLIC - OREGON         
My commission expires:                             

 

RADISYS CORPORATION     By:         Dated:     Its:             On Behalf of
RadiSys Corporation and “Company”      

 

9